Title: From John Adams to C. W. F. Dumas, 5 September 1787
From: Adams, John
To: Dumas, Charles William Frederic


          
            Dear Sir
            Grosvenor Square Sept. 5. 1787
          
          I am very much concerned that an absence in the Country should have So long delayed My Answer to your Letter of the tenth of July. There is no Act of Congress which authorizes me expressly, to order the Payment of your Salary,: But the Representation in your Letter Supported by the Extract from that of Mr Jefferson to you of the 14. of June last, Show Such an Absolute necessity of it that I have inclosed to you a Letter to Messrs Willinks and Van Staphorsts, Authorising them to pay your Salary once in Six Months, till further orders from Congress, the Board of Treasury or / Sir your most obedient, and most / humble Servant
          
            John Adams.
          
        